PER CURIAM.
AFFIRMED.
WARNER, J., and OWEN, WILLIAM C., Jr., Senior Judge, concur.
ANSTEAD, J., concurs specially with opinion.
ANSTEAD, Judge,
concurring specially.
I agree that the summary judgment in favor of appellee should be affirmed. DOT moved for summary judgment on the alternate grounds of sovereign immunity and lack of neglect. The record in this ease amply demonstrates without contradiction a lack of fault on the part of DOT as to the underlying tragic accident on an unfinished highway. DOT made an unrebutted affirmative showing of the care it took to block off the unfinished highway and to properly warn motorists of the closed highway. On the other hand, appellant failed to demonstrate any issue or evidence of neglect on the part of DOT. Accordingly, I cannot fault the trial court’s decision.